                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    KENYDALE ROBINSON, #R59815,                         )
                                                        )
                  Plaintiff,                            )
                                                        )
    vs.                                                 )            Case No. 19-cv-00973-SMY
                                                        )
    JOHN BALDWIN,                                       )
    ROB JEFFREYS,                                       )
    FRANK LAWRENCE,                                     )
    JOHN DOE 1,                                         )
    JOHN DOE 2,                                         )
    JOHN DOE 3,                                         )
    JOHN DOE 4,                                         )
    MATTHEW DULANEY,                                    )
    JOSHUA SCHOENBECK,                                  )
    and JASON HART,                                     )
                                                        )
                  Defendants.                           )

                                   MEMORANDUM AND ORDER

YANDLE, District Judge:

          Plaintiff Kenydale Robinson, an inmate of the Illinois Department of Corrections

(“IDOC”) currently incarcerated at Menard Correctional Center (“Menard”), brings this action

pursuant to 42 U.S.C. § 1983 for alleged constitutional deprivations that occurred during an orange

crush tactical team shakedown at Menard in April 2019. (Doc. 1, pp. 1-33). Plaintiff claims he

was subjected to excessive force, unfair disciplinary action, and inhumane conditions of

confinement. He asserts claims against the defendants for conspiring to violate his First, Eighth,

and Fourteenth Amendment rights and requests monetary damages and injunctive relief. 1 (Id.).




1
  Plaintiff includes a long list of requests for injunctive relief in the Complaint. (Id. at p. 24). He does not
refer to Federal Rule of Civil Procedure 65 or request a temporary restraining order or preliminary
injunction. Therefore, the Court construes his request as one for relief at the close of the case. If more
immediate relief is necessary, Plaintiff may file a Rule 65 motion herein.

                                                            1
        The Complaint is now before the Court for preliminary review pursuant to 28 U.S.C.

§ 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to filter out

non-meritorious claims. 28 U.S.C. § 1915A(a). Any portion of a Complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b). At this juncture, the factual allegations of the pro se Complaint are liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                           The Complaint

        Plaintiff makes the following allegations in the Complaint (Doc. 1): Extreme overcrowding

of inmates in unconstitutional conditions 2 at Menard have caused a sharp rise in inmate violence

and prison guard aggression that is well known to Baldwin, Jeffreys, and Lawrence. (Doc. 1, pp.

4-7). Sometime in April 2019, the orange crush tactical team conducted a shakedown at the prison.

(Id. at pp. 7, 11-15). Plaintiff was taken in handcuffs to the chapel and subjected to a humiliating

and painful strip search. (Id.). He remained cuffed and in pain for hours thereafter. (Id.). When

Plaintiff asked to use the restroom, three unknown officers (John Does 1, 2, and 3) responded with

excessive force by jerking his cuffs high above his head and beating him. (Id. at pp. 4-15). Warden

Lawrence and a fourth officer (John Doe 4) observed the incident but did not intervene. (Id. at p.

15).

        To cover up their alleged misconduct, Officer Matthew Dulaney issued Plaintiff a false

disciplinary ticket for disobeying a direct order. (Id. at pp. 15-20, 31). The Adjustment Committee

(Joshua Schoenbeck and Jason Hart) found Plaintiff guilty and punished him with one month of



2
 Plaintiff describes overcrowded cells, poor ventilation, extreme temperatures, inadequate medical care,
unclean water, insufficient toilets, and no cleaning supplies. He claims that John Baldwin, Rob Jeffreys,
and Frank Lawrence simply turned a blind eye to these conditions. (Id. at pp. 4-7).

                                                       2
segregation, C-grade, and commissary restrictions.            (Id.).   Plaintiff was subjected to

unconstitutional conditions in segregation similar to those he encountered in the general

population, i.e., unclean cells, no cleaning supplies, poor ventilation, and extreme temperatures.

(Id. at pp. 21-22).

        Based on the allegations, the Court finds it convenient to divide the pro se Complaint into

the following Counts:

        Count 1:        Eighth Amendment claim against Baldwin, Jeffreys, and Lawrence for
                        turning a blind eye to the inhumane conditions of confinement in the general
                        population cells at Menard. (Id. at pp. 4-7).

        Count 2:        Eighth Amendment claim against John Does 1, 2, and 3 for using
                        unauthorized force and conducting a humiliating strip search of Plaintiff at
                        Menard on or around April 2019. (Id. at pp. 7, 11-14).

        Count 3:        Eighth Amendment claim against John Doe 4 and Lawrence for failing to
                        intervene and protect Plaintiff from the humiliating and painful strip search
                        that occurred at Menard in April 2019. (Id. at p. 15).

        Count 4:        Eighth Amendment claim against Baldwin, Jeffreys, and Lawrence for
                        turning a blind eye to the orange crush tactical team’s humiliating,
                        inhumane, and intimidating “nuts to butts” strip searches of Plaintiff and
                        other inmates at Menard. (Id. at pp. 8, 11-15).

        Count 5:        First Amendment retaliation claim against “facility staff/officers,” such as
                        Kimberly Butler, for responding with aggression to inmate complaints
                        about the unconstitutional conditions of their confinement. (Id. at p. 9).

        Count 6:        Fourteenth Amendment claim against Dulaney, Schoenbeck, and Hart for
                        depriving Plaintiff of a protected liberty interest without due process of law
                        by issuing him a false disciplinary ticket and punishing him with one month
                        of segregation, C-grade, and commissary restriction. (Id. at pp. 15-16, 18-
                        20, 31).

        Count 7:        Eighth Amendment claim against Baldwin and Lawrence for turning a blind
                        eye to the inhumane conditions of confinement in segregation at Menard.
                        (Id. at pp. 21-22).

        Count 8:        Common law conspiracy claim against Dulaney, Schoenbeck, and Hart for
                        working together to cover up the orange crush team’s misconduct by issuing



                                                      3
                          Plaintiff a false disciplinary ticket at Menard on or around April 2019. (Id.
                          at pp. 16-17).

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by this Court. Any claim that is mentioned in the Complaint but not

addressed herein is considered dismissed without prejudice under Twombly.3

                                                Discussion

          The Eighth Amendment claims in Counts 1, 2, 3, 4, and 7 survive screening against those

individual defendants who are named in connection with each claim above. However, Counts 5,

6, and 8 will be dismissed without prejudice.

          Plaintiff names only non-parties in connection with Count 5. He asserts a First Amendment

retaliation claim against the “facility staff/officers” and Kimberly Butler but lists neither as a

defendant in the Complaint. “Even a pro se prisoner’s complaint must comply with Fed. R. Civ.

P. 10(a) and include the names of all parties in the title of the action.” Cash v. Marion County

Jail, 211 F. App’x 486, 488 (7th Cir. 2006). Because “facility staff/officers” and Kimberly Butler

are not defendants, Count 5 will be dismissed without prejudice.

          Counts 6 and 8 arise from the issuance of an allegedly false disciplinary ticket that resulted

in Plaintiff’s punishment with a month in segregation, C-grade, and commissary restrictions. He

claims that several defendants conspired to place him in segregation following the unlawful strip

search in order to cover up the misconduct of orange crush officers. To the extent Plaintiff seeks

relief for a due process violation in Count 6, the Court finds that no right to due process was

triggered. In order to pursue a Fourteenth Amendment due process claim in this context, Plaintiff

must demonstrate that a protected “life, liberty, or property” interest was at stake in the first place.




3
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                         4
Zinermon v. Burch, 494 U.S. 113, 125 (1990). Demotion to C-grade and commissary restrictions

do not implicate a property or liberty interest. Thomas v. Ramos, 130 F.3d 754, 762 n.8 (7th Cir.

1997) (collecting cases) (no protected liberty interest implicated by demotion to C-grade or loss of

certain privileges).

        Segregation gives rise to a protected liberty interest only when it imposes an “atypical and

significant hardship” on the inmate. Sandin v. Conner, 515 U.S. 472, 484 (1995). When making

this determination, courts consider the duration of confinement in segregation and the conditions

an inmate encountered there. Marion v. Columbia Corr. Inst., 559 F.3d 693, 697 (7th Cir. 2009).

Plaintiff was placed in segregation for a short duration and describes conditions nearly identical to

those he faced in the general population. See Beaman v. Pollard, 711 F. App’x 794 (7th Cir. 2018)

(four months in segregation does not implicate a protected liberty interest). Therefore, Plaintiff’s

Fourteenth Amendment due process claim does not survive screening and will be dismissed

without prejudice against Dulaney, Schoenbeck, and Hart. Because common law conspiracy

claims provide no independent basis of liability under Section 1983, Count 8 will also be dismissed

without prejudice against these defendants.

                             Identification of Unknown Defendants

        Plaintiff will be allowed to proceed with Counts 2 and 3 against John Doe 1-4. However,

these defendants must be identified with particularity before service of the Complaint can be made

on them. Plaintiff will have the opportunity to engage in limited discovery to ascertain the identity

of these defendants. Rodriguez, 577 F.3d at 832. In this case, the current Warden of Menard

Correctional Center will be added as a defendant, in his or her official capacity only, and shall be

responsible for responding to discovery aimed at identifying the unknown defendants. Once their




                                                     5
names are discovered, Plaintiff must file a motion to substitute each newly-identified defendant in

place of the generic designations in the caption and Complaint.

                                            Pending Motion

        Plaintiff has filed a Motion for Appointment of Counsel (Doc. 2), which is DENIED

without prejudice because Plaintiff has not shown reasonable efforts to locate counsel. 4 Plaintiff

allegedly wrote to several attorneys seeking their assistance with this case, but he did not provide

the Court with copies of any letters.

        Plaintiff has also demonstrated an ability to litigate this matter without counsel. The

Complaint survives screening, and this case focuses on several straightforward Eighth Amendment

claims. Plaintiff cites only two impediments to litigating this matter without counsel: a lack of

legal expertise and limited access to the law library. These impediments are insufficient to warrant

the recruitment of counsel at this time. Should Plaintiff’s face different or additional impediments

as the case progresses, he may file a new motion.

                                               Disposition

        IT IS ORDERED that the Complaint (Doc. 1) survives preliminary review under

28 U.S.C. § 1915A against the below-listed defendants in their individual capacities:

        •   COUNTS 1 and 4 against Defendants BALDWIN, JEFFREYS, and
            LAWRENCE;

        •   COUNT 2 against Defendants JOHN DOES 1, 2, and 3;

        •   COUNT 3 against Defendants JOHN DOE 4 and LAWRENCE;

        •   COUNT 7 against Defendants BALDWIN and LAWRENCE;




4
 In evaluating this motion, the Court applies the factors discussed in Pruitt v. Mote, 503 F.3d 647, 654 (7th
Cir. 2007) and related authority.

                                                         6
The OFFICIAL CAPCITY claims against these defendants are DISMISSED without prejudice

for failure to state a claim upon which relief may be granted.

       IT IS ORDERED that COUNTS 5, 6, and 8 are DISMISSED without prejudice for

failure to state a claim upon which relief may be granted.

       The Clerk of Court is DIRECTED to ADD the WARDEN OF MENARD

CORRECTIONAL CENTER (official capacity only) as a defendant in the Court’s Case

Management/Electronic Case Filing (“CM/ECF”) system and TERMINATE Defendants

DULANEY, SCHOENBECK, and HART as parties herein.

       With respect to COUNTS 1, 2, 3, 4, and 7, the Clerk of Court shall prepare for Defendants

BALDWIN, JEFFREYS, LAWRENCE, JOHN DOES 1-4 (once identified), and WARDEN

OF MENARD CORRECTIONAL CENTER (official capacity only): (1) Form 5 (Notice of a

Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint (Doc. 1), and

this Memorandum and Order to each Defendant’s place of employment as identified by Plaintiff.

If a Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk

within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect

formal service on that Defendant, and the Court will require that Defendant pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or



                                                     7
disclosed by the Clerk.

       Service shall not be made on Defendants JOHN DOE 1, 2, 3, or 4 until such time as

Plaintiff has identified them by name in a properly filed motion for substitution of parties. Plaintiff

is ADVISED that it is his responsibility to provide the Court with the names and service addresses

for these individuals.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order. The Warden of Menard Correctional Center need only file a notice of

appearance and is not required to answer or otherwise respond to the Complaint.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under § 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. See 28 U.S.C. §§ 1915(f)(1), (2)(A).

       Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of Court

and each opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after a transfer

or other change in address occurs. Failure to comply with this order will cause a delay in the

transmission of court documents and may result in dismissal of this action for want of prosecution.

See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: December 9, 2019


                                                       s/ Staci M. Yandle_________
                                                       STACI M. YANDLE
                                                       United States District Judge


                                                      8
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                     9
